        Case 2:15-cr-00277-EEF-KWR Document 401 Filed 02/06/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        *       CRIMINAL DOCKET

VERSUS                                                          *       NUMBER 15-277

KENDALL CELESTINE                                               *       SECTION L

                                        ORDER & REASONS

           Before the Court is pro se petitioner Kendall Celestine’s motion for the appointment of

counsel. R. Doc. 362. Having considered the applicable law, the Court now rules as follows.

    I. BACKGROUND

          On November 11, 2018, Defendant Kendall Celestine pleaded guilty to counts one and

sixteen of a Seventh Superseding Indictment, which charged him with conspiracy to distribute and

possess with intent to distribute 100 grams or more of heroin in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B), and possession of a firearm in furtherance of a drug trafficking crime in violation of 21

U.S.C. § 846 and 18 U.S.C. § 924(c)(1)(A)(i). R. Doc. 261. On May 16, 2019, Celestine was

sentenced to one hundred and twenty months in the custody of the Bureau of Prisons. R. Doc. 326

at 2.

    II.       PRESENT MOTION

        On October 7, 2019, Mr. Celestine filed a motion requesting that the Court appoint

an attorney to assist him in seeking “post-conviction relief in light of U.S. v. Davis and

ineffective assistance of counsel.” R. Doc. 362.

    III.      LAW & ANALYSIS

           Unless an evidentiary hearing is required, there is generally no constitutional right to the

assistance of counsel when seeking post-conviction relief. See United States v. Barnes, 662 F.2d

                                                    1
      Case 2:15-cr-00277-EEF-KWR Document 401 Filed 02/06/20 Page 2 of 3



777, 780 (D.C. Cir. 1980); see also Alford v. United States, 709 F.2d 418, 423 (5th Cir. 1983) (“An

indigent prisoner who is ordered to receive an evidentiary hearing upon his § 2255 petition is

entitled to representation by appointed counsel at the hearing.”) Nevertheless, 18 U.S.C. § 3006A

provides federal district courts with the discretionary power to appoint counsel to indigent

individuals seeking relief under 28 U.S.C. §§ 2241, 2254, or 2255, when “the interests of justice

so require.” 18 U.S.C. § 3006A(a)(2). Whether the interests of justice require the appointment of

counsel depend in large part on the merits of the motion, the complexity of the legal and factual

arguments raised by the petitioner’s motion, and the capabilities of the petitioner. United States v.

Barnes, 662 F.2d 777, 780 (D.C. Cir. 1980); see also United States v. Emmons, 154 F.3d 417 (5th

Cir. 1998) (denying motion to appoint counsel where the issues presented were “straightforward”);

Schwander v. Blackburn, 750 F.2d 494, 502 (5th Cir. 1985) (denying motion to appoint counsel

where petitioner’s pro se brief addressed the relevant issues and pertinent facts, which were “not

particularly complex’).

       Because Mr. Celestine has not filed any motions for post-conviction relief, it is unclear

what relief he will ultimately seek. Nevertheless, the Court choses to exercise its discretion here.

Specifically, the Court recognizes that Mr. Celestine appears to wish to make an ineffective

assistance of counsel claim. Considering the length of Mr. Celestine’s prison term, the severity of

the charges against him, and the complexity of such a claim, the Court finds that the interest of

justice requires the appointment of counsel in the instant matter.

   IV. CONCLUSION

       For the foregoing reasons,

       IT IS ORDERED that Mr. Celestine’s Motion for the Appointment of Counsel is

GRANTED.

                                                 2
     Case 2:15-cr-00277-EEF-KWR Document 401 Filed 02/06/20 Page 3 of 3



       IT IS FURTHER ORDERED that this issue be referred to the Federal Public Defender’s

Office for appointment of counsel.

       New Orleans, Louisiana this 6th day of February, 2020.


                                                            ___________________________
                                                                     Eldon E. Fallon
                                                            United States District Court Judge




                                              3
